Case 1:19-cv-04977-JPC Document 134-2 Filed 04/16/21 Page 1 of 9




             EXHIBIT 2
4/16/2021            Case 1:19-cv-04977-JPC Document        134-2
                                             Gmail - Matter of Moore vs.Filed
                                                                        Cohen //04/16/21
                                                                                35978-1  Page 2 of 9


                                                                                                 Oliver Peer <oliver.peerfw@gmail.com>



  Matter of Moore vs. Cohen // 35978-1
  Mark Nilson <mark@naegeliusa.com>                                                         Tue, Dec 29, 2020 at 7:03 AM
  To: "OLIVER.PEERFW@GMAIL.COM" <OLIVER.PEERFW@gmail.com>, "LEKLAYMAN@YAHOO.COM"
  <LEKLAYMAN@yahoo.com>, "LEKLAYMAN@GMAIL.COM" <LEKLAYMAN@gmail.com>
  Cc: Tom Hazelhurst <tom@naegeliusa.com>, Erich Demerath <erich@naegeliusa.com>, Vincent Guerrera
  <vincent@naegeliusa.com>, Michael Gilbert <michaelg@naegeliusa.com>


    Naegeli Deposition and Trial is inviting you to the scheduled deposition on 1/13/21 at 9:00 am PST. The room will be opened at
    8:30 am PST on the day of the deposition so that participants can log in and test their connection.



    Room Information:



    Link: https://naegeliusa.zoom.us/j/8600247946



    Meeting ID: 860 024 7946



    Call In: Dial by your location
          +1 669 900 6833 US (San Jose)
          +1 253 215 8782 US (Tacoma)
          +1 346 248 7799 US (Houston)
          +1 646 558 8656 US (New York)
          +1 301 715 8592 US (Washington D.C)
          +1 312 626 6799 US (Chicago)
          877 853 5247 US Toll-free
          888 788 0099 US Toll-free
    Meeting ID: 860 024 7946



    After joining with video, we recommend selecting the phone call tab when connecting your audio. When audio is connected by
    phone, internet instability is less likely to impact how you are heard.

    If you need help getting connected to your Remote Video Conferencing deposition, please call the video department.

    If there are any changes or questions, please contact us immediately.

    NAEGELI is providing you with the highest standards of service in the entire nation. NAEGELI accepts this
    assignment subject to our Standard Terms and Conditions (included below) which are terms of a contract
    and apply to the services listed above as well as all other services ordered, including all appearances and
    transcript orders.

    Each participant, who is accessing the deposition remotely, is fully responsible for all their remote
    videoconferencing fees and the test fee. You are hereby notified of your obligation under our terms and
    conditions, which are outlined below.

    Yours in service,

       Mark L. Nilson      Mark L. Nilson | Media Coordinator

https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1687425335862101204&simpl=msg-f%3A1687425335862101204   1/5
4/16/2021            Case 1:19-cv-04977-JPC Document        134-2
                                             Gmail - Matter of Moore vs.Filed
                                                                        Cohen //04/16/21
                                                                                35978-1  Page 3 of 9
                           NAEGELI Deposition and Trial
                           Mark@NaegeliUSA.com | NaegeliUSA.com
                           111 SW Fifth Avenue, Suite 2020, Portland, OR 97204
                           PORTLAND (503) 227-1544 | NATIONAL (800) 528-3335
                           Celebrating 40 Years of Excellence!



                              Sched
                                            Faceb
                              ule
                                            ook
                            Now



    CONFIDENTIALITY NOTICE: This electronic mail message and any attachments are confidential and intended only for the addressee. If
     you are not the intended recipient or believe you have received this message in error, please notify the sender immediately by email
      reply or telephone. Any disclosure, copying, further distribution or any action taken in reliance upon this transmission without the
                                            express permission of the sender is strictly prohibited.




       Powerful Litigation Support Email Card




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1687425335862101204&simpl=msg-f%3A1687425335862101204    2/5
        Case 1:19-cv-04977-JPC Document 134-2 Filed 04/16/21 Page 4 of 9




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ROY STEWART MOORE, et al

                                                             Index No. 19 Civ. 4977 (ALC)
                   Plaintiffs,
v.

SACHA BARON COHEN, et al

                   Defendants.




                                 NOTICE OF TAKING DEPOSITION

       PLEASE TAKE NOTICE that the undersigned counsel will take the deposition of:

       Deponent:       Sacha Baron Cohen

       Dates:          January 13, 2020

       Time:           9:00 A.M. Pacific

       Place:          Any location of deponent’s choice

upon oral examination before a Notary Public or other officer authorized by law to take

depositions . The oral examination will occur in front a videographer and stenographer and will

last for one hour. This deposition is being taken for the purposes of discovery, for use at trial, or

for such other purposes as are permitted under applicable Federal Rules of Civil Procedure.

Dated: December 28 2020                               Respectfully Submitted,



                                                        /s/ Larry Klayman
                                                       Larry Klayman, Esq.
                                                        KLAYMAN LAW GROUP P.A.
                                                       7050 W. Palmetto Park Rd
                                                       Boca Raton FL 33433
                                                       (561) 558-5336
       Case 1:19-cv-04977-JPC Document 134-2 Filed 04/16/21 Page 5 of 9




                                                    Email: leklayman@gmail.com

                                                    Counsel for Plaintiffs



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

December 28, 2020.


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.
        Case 1:19-cv-04977-JPC Document 134-2 Filed 04/16/21 Page 6 of 9




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ROY STEWART MOORE, et al

                                                             Index No. 19 Civ. 4977 (ALC)
                   Plaintiffs,
v.

SACHA BARON COHEN, et al

                   Defendants.




                                 NOTICE OF TAKING DEPOSITION

       PLEASE TAKE NOTICE that the undersigned counsel will take the deposition of:

       Deponent:       Todd Schulman

       Dates:          January 14, 2020

       Time:           9:00 A.M. Pacific

       Place:          Any location of deponent’s choice

upon oral examination before a Notary Public or other officer authorized by law to take

depositions. The oral examination will occur in front a videographer and stenographer. This

deposition is being taken for the purposes of discovery, for use at trial, or for such other purposes

as are permitted under applicable Federal Rules of Civil Procedure.

Dated: December 28 2020                               Respectfully Submitted,



                                                        /s/ Larry Klayman
                                                       Larry Klayman, Esq.
                                                        KLAYMAN LAW GROUP P.A.
                                                       7050 W. Palmetto Park Rd
                                                       Boca Raton FL 33433
                                                       (561) 558-5336
       Case 1:19-cv-04977-JPC Document 134-2 Filed 04/16/21 Page 7 of 9




                                                    Email: leklayman@gmail.com

                                                    Counsel for Plaintiffs



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

December 28, 2020.


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.
        Case 1:19-cv-04977-JPC Document 134-2 Filed 04/16/21 Page 8 of 9




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ROY STEWART MOORE, et al

                                                             Index No. 19 Civ. 4977 (ALC)
                   Plaintiffs,
v.

SACHA BARON COHEN, et al

                   Defendants.




                                 NOTICE OF TAKING DEPOSITION

       PLEASE TAKE NOTICE that the undersigned counsel will take the deposition of:

       Deponent:       Jenifer Wallis

       Dates:          January 15, 2020

       Time:           9:00 A.M. Pacific

       Place:          Any location of deponent’s choice

upon oral examination before a Notary Public or other officer authorized by law to take

depositions. The oral examination will occur in front a videographer and stenographer. This

deposition is being taken for the purposes of discovery, for use at trial, or for such other purposes

as are permitted under applicable Federal Rules of Civil Procedure.

Dated: December 28 2020                               Respectfully Submitted,



                                                        /s/ Larry Klayman
                                                       Larry Klayman, Esq.
                                                        KLAYMAN LAW GROUP P.A.
                                                       7050 W. Palmetto Park Rd
                                                       Boca Raton FL 33433
                                                       (561) 558-5336
       Case 1:19-cv-04977-JPC Document 134-2 Filed 04/16/21 Page 9 of 9




                                                    Email: leklayman@gmail.com

                                                    Counsel for Plaintiffs



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

December 28, 2020.


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.
